Citation Nr: 0840451	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for thyroid cancer to 
include as a result of exposure to ionizing radiation.  

2. Entitlement to service connection for multiple myeloma to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Baltimore, Maryland, which denied service connection for 
thyroid cancer and bone marrow disease.  Thereafter, the RO 
readjudicated the latter issue as a claim of service 
connection for multiple myeloma as a result of exposure to 
ionizing radiation.  

Subsequent to the issuance of the May 2007 Statement of the 
Case (SOC), the veteran submitted additional evidence which 
was not considered by the RO.  The veteran, through his 
representative, waived RO consideration of that evidence in 
an October 2008 submission.  As such, the Board may consider 
the appeal.  38 C.F.R. § 20.1304 (2008).

In October 2008, a Travel Board hearing was held at the VA 
Central Office in Washington, D.C. before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.  


FINDINGS OF FACT

1. Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his thyroid cancer is related 
to active service, to include exposure to ionizing radiation.

2. Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his multiple myeloma is related 
to active service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. The veteran's thyroid cancer was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2008).

2. The veteran's multiple myeloma was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

II. Service Connection

The veteran is seeking service connection for thyroid cancer 
and multiple myeloma.  As will be explained below, the Board 
finds that the criteria for service connection are met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
such as malignant tumors, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, the VA has identified certain diseases, including 
thyroid cancer and multiple myeloma, which are presumed to be 
the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the veteran was, in 
fact, "a radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), 
found 5 years or more after service (for most of the listed 
diseases) in an ionizing radiation exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
The veteran may provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Thyroid cancer

The veteran contends that he has thyroid cancer as a result 
of in-service exposure to ionizing radiation.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the veteran currently has thyroid cancer.  A 
pathology report dated in January 1974 from Montepiore 
Hospital diagnoses the veteran with papillary adenocarcinoma 
of the thyroid gland.  A June 2005 medical statement from the 
chief of radiation oncology service at Tripler Army Medical 
Center states that the veteran was diagnosed with thyroid 
cancer in the past.  Additionally, an October 2005 medical 
statement from the veteran's oncologist at the VA Medical 
Center indicates that the veteran's thyroid cancer has 
required a thyroidectomy and lifelong thyroid replacement 
therapy.  VA and private medical records in the record show 
that the veteran has been receiving treatment for thyroid 
cancer.  The veteran's thyroid cancer appears on the list of 
presumptive diseases under 38 C.F.R. § 3.309(d)(2).  
Accordingly, the Board must determine whether or not the 
veteran can be considered "a radiation-exposed veteran."

For VA purposes, the veteran will be considered a radiation 
exposed veteran if he participated in a radiation-risk 
activity during service.  See 38 C.F.R. § 3.309(d)(3).  
Radiation-risk activity includes on-site participation in a 
test involving the atmospheric detonation of a nuclear 
device.  On-site participation means, among other things, 
during the official operational period of an atmospheric 
nuclear test, performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  On-site participation 
also means, during the six month period following the 
official operational period of an atmospheric nuclear test, 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
For tests conducted by the United States, the operational 
period includes the periods April 25, 1962 through December 
31, 1962 for Operation DOMINIC I and July 6, 1962 through 
August 15, 1962 for Operation DOMINIC II/PLOWSHARE.  

The veteran's service personnel records shows that his 
military occupational specialty (MOS) was a nuclear research 
officer and that he was stationed at McClellan Air Force 
Base.  His DD Form 1141 demonstrates that he was regularly 
exposed to ionizing radiation throughout the duration of his 
service.  The service personnel records, however, do not 
reveal the nature of this exposure.  The veteran has 
explained that his job functions and the mission of the 
organization were classified.  At the October 2008 Central 
Office hearing, the veteran testified that his job involved 
working with airborne debris collected from a nuclear weapons 
test.  An aircraft carrying filters would fly through the 
plume to collect the debris.  The filters would be delivered 
to his organization and his job was to put them in solution, 
separate them out into appropriate aliquots for analysis, and 
then analyze the debris.  

The Air Force Center for Radiation Dosimetry has furnished an 
SDRD Form 1527-2, which represents the radiation dose history 
for the entire time the veteran was monitored in the USAF 
Personnel Dosimetry Program.  This September 2004 report 
indicates that the veteran was monitored in the program from 
July 1962 to October 1962, October 1962 to December 1962, 
April 1963 to June 1963, and December 1963 to April 1964.  
The report reveals a positive radiation exposure history from 
July 1962 to October 1962.  The Board notes that this period 
of exposure occurred during the operational periods for 
DOMINIC I and DOMINIC II/PLOWSHARE.  

In light of the foregoing, the Board finds that the evidence 
in this case establishes the veteran as a radiation-exposed 
veteran within the meaning of 38 C.F.R. § 3.309(d)(3).  The 
evidence is at least in equipoise in demonstrating that the 
veteran performed official military duties in connection with 
aircraft and other equipment used in direct support of an 
atmospheric nuclear test during the official operational 
period of that nuclear test.  The evidence is likewise at 
least in equipoise in showing that the veteran was present at 
a test staging area to perform official military duties in 
connection with completion of projects related to an 
atmospheric nuclear test during the six month period 
following the official operational period of that nuclear 
test.  In this regard, the Board finds that the veteran had 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device.  The veteran is therefore 
shown to have participated in a radiation-risk activity 
during service.  

Given that the veteran is a radiation-exposed veteran, his 
thyroid cancer is presumed to be the result of his exposure 
to ionizing radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(3).  

Notwithstanding the presumption of radiation exposure, the 
Board finds that the medical evidence of record nonetheless 
establishes that service connection for thyroid cancer is 
warranted based on actual direct causation.  See Combee, 
supra.  The October 2005 medical statement from the veteran's 
oncologist at the VAMC notes that the veteran's thyroid 
cancer is a reasonably uncommon cancer that has a well 
established relationship to radiation exposure.  The 
oncologist acknowledges the probability that this cancer may 
have occurred randomly, but states that the probability that 
the veteran has both thyroid cancer and multiple myeloma in 
his lifetime without some unifying cause is certainly small.  
The oncologist gives the opinion that there is a high 
probability that both of these cancers, when occurring in the 
same patient, are the result of some common risk or insult, 
which in this case would be the veteran's in-service 
industrial exposure.  The oncologist further states that it 
would be unreasonable to dismiss this relationship or to 
consider the two cancers separately without common causation 
when adjudicating the present case.

Similarly, the June 2005 medical statement from the chief of 
radiation oncology service at Tripler Army Medical Center 
explains that the veteran's thyroid cancer has a well-
established association with high doses of environmental 
radiation exposure.  The chief oncologist states that since 
the veteran developed two cancers, thyroid cancer and 
multiple myeloma, that are related to chronic radiation 
exposure, it seems reasonable to conclude that it is even 
more likely that chronic radiation exposure is responsible 
for his tumors.  

The aforementioned medical evidence clearly establishes a 
nexus between the veteran's documented radiation exposure and 
his thyroid cancer.  See Hickson, supra.  Accordingly, even 
if the presumption of radiation exposure were not applicable, 
the evidence would nevertheless demonstrate entitlement to 
service connection for thyroid cancer on a direct basis.  

During the course of development of the instant case, the 
veteran's claims file was referred to the Under Secretary for 
Health for a radiation review pursuant to 38 C.F.R. § 3.311.  
A radiation dose assessment was obtained based on the data 
reported on the veteran's DD Form 1141.  In light of the 
results of this review, the Under Secretary for Health 
concluded that it is unlikely that the veteran's thyroid 
cancer and multiple myeloma can be attributed to exposure to 
ionizing radiation in service.  The veteran has disputed the 
reliability of the radiation data reflected on his DD Form 
1141.  On pages 4 and 5 of the attachments submitted with his 
VA Form 9, the veteran analyzes the radiation dose entries 
and explains why they are inconsistent, inaccurate and 
incomplete.  At his October 2008 Central Office hearing, the 
veteran further explained why he believed other research data 
cited by the Under Secretary for Health was also unreliable.  
The Board, however, finds that it is not necessary in this 
case to determine whether service connection may be 
established under the special framework set forth in 38 
C.F.R. § 3.311, given that the evidence already shows that 
the veteran is entitled to service connection based on the 
presumption of radiation exposure and direct actual 
causation.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the veteran's thyroid cancer is 
related to active service, and, therefore, service connection 
is warranted.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  See 38 U.S.C. § 5107(b) (West 
2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.

b. Multiple Myeloma

The veteran contends that he has multiple myeloma due to his 
exposure to ionizing radiation during active service.  For 
the reasons that follow, the Board concludes that service 
connection is warranted.

In this case, the medical evidence of record establishes that 
the veteran has a current diagnosis of multiple myeloma.  The 
October 2005 medical statement from the veteran's oncologist 
at the VA Medical Center states that in addition to thyroid 
cancer, the veteran also has multiple myeloma, described as 
an uncommon form of cancer that can be related to radiation 
exposure.  The oncologist notes that the veteran has required 
several rounds of chemotherapy, eradication of his own bone 
marrow followed by autologous stem cell transplant, and long 
term suppressive therapy.  It is further noted that the 
veteran will continue to require lifelong therapy and that he 
is immune-compromised, leaving him susceptible to 
opportunistic infections to a greater degree than his healthy 
cohorts.  In addition, the June 2005 medical statement from 
the chief of radiation oncology service at Tripler Army 
Medical Center also states that the veteran was recently 
diagnosed with multiple myeloma.  Furthermore, the record 
contains medical statements from Berks Hematology-Oncology 
Associates, which indicate that the veteran has been 
undergoing chemotherapy for his multiple myeloma.  The Board 
notes that multiple myeloma is one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(d)(2).  

As previously explained, the evidence demonstrates that the 
veteran is a radiation-exposed veteran.  Accordingly, the 
statutory presumption for a radiation-exposed veterans 
applies and his multiple myeloma is presumed to be the result 
of his in-service exposure to ionizing radiation.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(3).  

Furthermore, as discussed above, the medical evidence 
establishes a nexus between not only the veteran's documented 
radiation exposure and thyroid cancer but also multiple 
myeloma as well.  Therefore, service connection for multiple 
myeloma can also be established based on direct actual 
causation, in addition to the statutory presumption of 
radiation exposure.  See Combee, supra; Hickson, supra.  

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's multiple myeloma is related to active service.  As 
such, service connection is warranted.  The benefit-of-the-
doubt rule has been applied in reaching this decision.  See 
38 U.S.C. § 5107(b) (West 2002); see Ortiz, supra; Gilbert, 
supra.


ORDER

Entitlement to service connection for thyroid cancer to 
include as the result of exposure to ionizing radiation is 
granted.  

Entitlement to service connection for multiple myeloma to 
include as the result of exposure to ionizing radiation is 
granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


